                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

GREG ADKISSON, et al.,                   )
          Plaintiffs,                    )
v.                                       )   No.: 3:13-CV-505-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )        Lead Case Consolidated with
                                         )
KEVIN THOMPSON, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.: 3:13-CV-666-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )        as consolidated with
                                         )
JOE CUNNINGHAM, et al.,                  )
          Plaintiffs,                    )
v.                                       )   No.: 3:14-CV-20-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
BILL ROSE,                               )
          Plaintiff,                     )
v.                                       )   No.: 3:15-CV-17-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
CRAIG WILKINSON, et al.,                 )
          Plaintiffs,                    )
v.                                       )   No.: 3:15-CV-274-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
          Defendant.                     )
                                         )
                                         )
ANGIE SHELTON, as wife and next of       )
Kin on behalf of Mike Shelton, et al.,   )
               Plaintiffs,               )
v.                                       )   No.: 3:15-CV-420-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,          )
               Defendant.                )
                                         )
JOHNNY CHURCH,                                        )
          Plaintiff,                                  )
v.                                                    )      No.: 3:15-CV-460-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                       )
          Defendant.                                  )
                                                      )
                                                      )
DONALD R. VANGUILDER, JR.,                            )
           Plaintiff,                                 )
v.                                                    )      No.: 3:15-CV-462-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                       )
           Defendant.                                 )
                                                      )
                                                      )
JUDY IVENS, as sister and next of kin,                )
on behalf of JEAN NANCE, deceased,                    )
              Plaintiff,                              )
v.                                                    )       No.: 3:16-CV-635-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                       )
              Defendant.                              )
                                                      )
                                                      )
PAUL RANDY FARROW,                                    )
          Plaintiff,                                  )
v.                                                    )        No.: 3:16-CV-636-TAV-HBG
JACOBS ENGINEERING GROUP, INC.,                       )
          Defendant.                                  )
                                                      )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Previously, on January 18, 2019, the Court found that this litigation is one that could benefit

from mediation, and ordered the parties to mediate the case within one hundred fifty (150) days of

the entry of the Order. [Doc. 459].1 On March 22, 2019, the Court approved the appointment of



       1
       Unless otherwise indicated, citations to the record refer to the docket entries in Adkisson,
3:13-CV-505.
                                                 2
Daniel J. Balhoff to serve as a mediator in the present case. [Doc. 466]. After the parties filed a

joint motion for an extension of time for mediation [Doc. 472], the Court extended the deadline

for mediation until August 16, 2019. [Doc. 474]. Subsequently, on August 16, 2019, the Court

noted that the mediator had failed to file a report with the Court stating the outcome of the

mediation, and extended the deadline for mediation an additional sixty days. [Doc. 479].

       Following communication with the parties and the mediator, the Court finds that the

deadline for mediation will be extended until March 31, 2020. The Court directs the parties that

if they are unable to completely resolve this litigation pursuant to mediation, they SHALL report

to the Court within ten (10) days following the conclusion of the mediation. Further, the Court

previously directed the parties that within ten (10) days following the conclusion of the mediation,

the mediator should file a report with the Court stating the outcome of the mediation, as

contemplated by Local Rule 16.4(m). [Doc. 474 at 3].

       IT IS SO ORDERED.

                                              ENTER:


                                              United States Magistrate Judge




                                                 3
